                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF LOUISIANA
 CYNTHIA WILSON                                                       CIVIL ACTION


 VERSUS                                                               CASE NO. 18-1203


 NEW ORLEANS PUBLIC FACILITY MANAGEMENT,                              SECTION: “G”(2)
 INC. d/b/a NEW ORLEANS MORIAL CONVENTION
 CENTER, et al.
                         ORDER AND REASONS

       Before the Court is Plaintiff Cynthia Wilson’s (“Plaintiff”) “Motion to Remand and Motion

for Attorney’s Fees and Costs Pursuant to 28 U.S.C.A. § 1447(c).”1 Having considered the motion,

the memoranda in support and in opposition, the record, and the applicable law, the Court will

grant the motion to the extent it seeks remand of this matter to the Civil District Court for the

Parish of Orleans, State of Louisiana and deny the motion to the extent it requests attorney’s fees

and costs.

                                             I. Background

       Plaintiff alleges that on April 6, 2016, she was working as an electronic technician

employed by Production Support Services, Inc. (“PSS”) at the New Orleans Convention Center.2

Plaintiff alleges that she was standing below scaffolding when an employee of either New Orleans

Public Facility Management, Inc., d/b/a New Orleans Morial Convention Center (the “Convention

Center”) or Staging Techniques, Inc. (“Staging Techniques”) dropped a metal object from the top

of the scaffolding onto Plaintiff’s head, injuring Plaintiff.3


       1
           Rec. Doc. 3.
       2
           Rec. Doc. 1-3 at 2, 8.
       3
           Id.



                                                   1
       Plaintiff filed a Petition for Damages on February 9, 2017, in the Civil District Court for

the Parish of Orleans, naming the Convention Center as a defendant.4 On March 6, 2018, Plaintiff

filed a First Supplemental and Amended Petition for Damages, adding Staging Techniques as a

defendant.5

       On April 5, 2017, Plaintiff’s employer, PSS, and its workers’ compensation insurance

carrier, New York Marine and General Insurance Company (“New York Marine”) (collectively,

“Intervenors”), filed a Motion to Intervene seeking to recover amounts paid for the injuries

Plaintiff allegedly sustained as a result of this incident.6 The state court granted the Motion to

Intervene on April 13, 2017.7

       On February 6, 2018, Staging Techniques removed the case to this Court, alleging

complete diversity of citizenship and an amount in controversy exceeding $75,000.8 In the Notice

of Removal, Staging Techniques pleads the citizenship of the parties as follows: (1) Plaintiff is a

citizen of Louisiana; (2) Staging Techniques is a corporation organized under the laws of the State

of Georgia with its principal place of business in New York; (3) PSS is a corporation organized

under the laws of the State of Nevada with its principal place of business in New York; (4) New

York Marine is a citizen of New York; and (5) the Convention Center is a citizen of Louisiana.9

Staging Techniques acknowledges that PSS and New York Marine are properly aligned as



       4
           Id. at 1.
       5
           Id. at 7.
       6
           Id. at 14–15.
       7
           Id. at 16.
       8
           Rec. Doc. 1.
       9
           Id. at 6–7.



                                                2
plaintiff-intervenors because they derive their rights in this lawsuit from payments made to

Plaintiff and because their ultimate interests are on the same side as Plaintiff.10

         Staging Techniques also acknowledges that the Convention Center is a non-diverse

defendant, but it asserts that the Convention Center’s citizenship should be disregarded for the

purpose of establishing diversity jurisdiction because it was fraudulently joined as a defendant in

this matter.11 Although Plaintiff brings a negligence claim against the Convention Center, Staging

Techniques asserts that the negligence allegations are premised on the underlying fault of the

individual who caused the object to fall on Plaintiff’s head.12 Thus, Staging Techniques asserts

that Plaintiff’s sole cause of action against the Convention Center is its vicarious liability as an

employer for the negligence of its employee.13 Staging Techniques contends that the individual

who dropped the metal object has been identified as Larry Blodgett (“Blodgett”), an independent

contractor for Staging Techniques, and the Convention Center has acknowledged that it does not

have any contractual relationship with Blodgett.14 Therefore, Staging Techniques asserts that

Plaintiff cannot establish a vicarious liability claim against the Convention Center because the




         10
            Id. at 7 (citing Chesapeake Louisiana, L.P. v. Buffco Prod., Inc., 564 F. App’x 751, 755 (5th Cir. 2014)).
In a diversity action, either a lack of complete diversity arising from the presence of an intervenor in the suit or the
presence of an amount in controversy that does not exceed $75,000 is sufficient to bar jurisdiction over an intervenor’s
claims that would otherwise be covered by supplemental jurisdiction. See Griffin v. Lee, 621 F.3d 380, 387 (5th Cir.
2010). Even where the claims in the underlying lawsuit satisfy the amount in controversy requirement, the intervenor
claims must also satisfy the amount in controversy requirement. Id. In the notice of removal, Staging Techniques does
not address whether the Intervenors’ claims satisfy the amount in controversy requirement.
         11
              Id.
         12
              Id. at 9.
         13
              Id.
         14
              Id. at 11.



                                                           3
Convention Center did not have an employer-employee relationship with Blodgett.15

        On March 7, 2018, Plaintiff filed the instant motion to remand.16 On March 22, 2018,

Staging Techniques filed an opposition to the motion to remand.17 On May 16, 2018, with leave

of Court, Plaintiff filed a reply brief in further support of the motion to remand.18 On July 12, 2018,

with leave of Court, Plaintiff filed a supplemental memorandum in support of the motion to

remand.19 On September 12, 2018, with leave of Court, Staging Techniques filed a supplemental

opposition to the motion to remand.20

                                          II. Parties’ Arguments

A.      Plaintiff’s Arguments in Support of Motion to Remand

        In the motion, Plaintiff asserts that this matter should be remanded for three reasons.21 First,

Plaintiff contends that it is facially apparent from the Notice of Removal that there is not complete

diversity between the parties.22 Second, Plaintiff contends that the removal was untimely.23 Third,



        15
             Id. at 12.
        16
             Rec. Doc. 3.
        17
             Rec. Doc. 15.
        18
          Rec. Doc. 25. On May 18, 2018, the case was reassigned to this Court upon the confirmation of the
Honorable Kurt D. Engelhardt to the United States Court of Appeals for the Fifth Circuit. Rec. Doc. 26.
        19
             Rec. Doc. 39.
        20
          Rec. Doc. 57. On March 22, 2018, Staging Techniques filed a Motion for Leave to File an Amended Notice
of Removal. Rec. Doc. 14. On July 16, 2018, Staging Techniques filed a Motion for Leave to File an Amended
Answer. Rec. Doc. 41. On July 18, 2018, Staging Techniques filed a Motion to Strike Inadmissible Evidence. Rec.
Doc. 43. Because the Court finds that this matter must be remanded due to the presence of a non-diverse defendant,
the Convention Center, it will not reach these other motions which are all directed at the citizenship of Staging
Techniques.
        21
             Rec. Doc. 3 at 1.
        22
             Id.
        23
             Id.



                                                        4
Plaintiff asserts that the Convention Center is a citizen of Louisiana, and Staging Techniques failed

to meet their heavy burden of proving that the Convention Center is fraudulently joined as a

defendant in this action.24

       Addressing the first issue, Plaintiff contends that in the Notice of Removal, Staging

Techniques has judicially confessed that its principal place of business is in New York.25 Plaintiff

also cites a filing Staging Techniques made with the Georgia Secretary of State, which lists the

company’s principal office address as Mount Vernon, New York.26 Plaintiff notes that her

employer, PPS, and its workers’ compensation insurer, New York Marine, intervened in this

action, and both companies are citizens of New York.27 Therefore, Plaintiff asserts that there is not

complete diversity between the parties because Staging Techniques is not diverse from

Intervenors.28

       Second, Plaintiff asserts that the removal was untimely.29 Plaintiff notes that Staging

Techniques removed this matter more than 30 days after receiving the initial pleadings.30 Although

Plaintiff acknowledges that a case that is not initially removable may be removed within 30 days

of receiving other papers that unequivocally show that the amount in controversy requirement has




       24
            Id.
       25
            Rec. Doc. 3-1 at 4.
       26
            Id. at 5 (citing Rec. Doc. 3-3 at 1).
       27
            Id. at 4.
       28
            Id.
       29
            Id. at 13.
       30
            Id. at 14.



                                                    5
been met, Plaintiff contends that this exception does not apply here. 31 According to Plaintiff, “all

information [Staging Techniques] attempts to claim as ‘other papers’ to support amount in

controversy existed and was available to [Staging Techniques] [] more than 30 days prior to issuing

discovery and receiving responses.”32

       Third, Plaintiff argues that Staging Techniques failed to meet its “heavy burden” of proving

that the Convention Center is fraudulently joined.33 Plaintiff asserts that she has sued the

Convention Center “for acts of negligence as the owner of the premises at issue who more than

likely had employees on location at the time of the incident and may have had obligations of safety,

awareness, precaution, and involvement relative the incident in question.”34 Specifically, Plaintiff

alleges that the Convention Center was negligent in failing to keep a proper lookout, failing to

possess the metal object at issue so as to keep it from dropping and striking Plaintiff’s head, failing

to exercise reasonable precaution so as to refrain from dropping the metal object from the top of

the scaffolding, failing to avoid situations that would cause the dropping of a metal object from

the top of scaffolding onto the heads of those at the base of the scaffolding, and other acts and

omissions that were in contravention of the exercise of due care.35

       Although Staging Techniques asserts that its employee is the individual that dropped the

metal object on Plaintiff’s head, Plaintiff contends that the Convention Center could possibly be

apportioned fault for failing to take precautionary measures that would have prevented the incident


       31
            Id.
       32
            Id.
       33
            Id. at 15.
       34
            Id.
       35
            Id. at 17–18.



                                                  6
from occurring.36 Because discovery is in the early stages, Plaintiff argues that the extent of the

Convention Center’s obligations, duties, and responsibilities relative to the work being performed

by anyone on the premises has yet to be determined.37 Therefore, Plaintiff asserts that there is a

possibility that the Convention Center could be found individually liable for the accident that took

place on its property, and Staging Techniques has not met its heavy burden of proving fraudulent

joinder.38 Finally, Plaintiff contends that she should be awarded attorney’s fees and costs for the

improper removal of this action.39

B.     Staging Techniques’ Arguments in Opposition to the Motion to Remand

       In opposition, Staging Techniques first asserts that it erroneously listed its principal place

of business as New York in the Notice of Removal.40 Staging Techniques notes that it has

simultaneously filed a “Motion for Leave to Amend the Notice of Removal” to correct this error

and correctly allege that its principal place of business is in Georgia.41 Staging Techniques asserts

that it is an independent corporate entity from Staging Associates Limited, its parent corporation,

which is organized under the laws of New York and having its principal place of business in New

York.42 Staging Techniques cites an affidavit of Robert P. Jones, Chief Financial Officer and




       36
            Id. at 18.
       37
            Id. at 18.
       38
            Id.
       39
            Id. at 12–13.
       40
            Rec. Doc. 15 at 2.
       41
            Id.
       42
            Id. at 4–5.



                                                 7
General Manager of Staging Techniques.43 According to the affidavit, Staging Techniques has

been incorporated in Georgia since 1983, files taxes in Georgia, keeps independent corporate

records there, and has its principal office in Atlanta, Georgia.44 Jones further attests that he makes

most corporate decisions at the Georgia headquarters.45 Based on Jones’ sworn testimony, Staging

Techniques asserts it is clear that its principal place of business is in Georgia.46

       Staging Techniques notes that Plaintiff relies on a corporate filing with the Georgia

Secretary of State, which lists its parent company’s New York address as its “Principal Office

Address.”47 However, Staging Techniques argues that this filing is not dispositive as the Supreme

Court has rejected the argument that such a filing “would, without more, be sufficient proof to

establish a corporation's ‘nerve center.’”48 Therefore, Staging Techniques asserts that this Court

should find it is a citizen of Georgia for purposes of diversity jurisdiction.49

       Second, Staging Techniques contends that the removal was timely.50 Staging Techniques

argues that Plaintiff “fails to account for her repeated refusals to respond truthfully and in good

faith to Defendant’s discovery requests, including her continued refusal to confirm her damages

exceed $75,000 despite a statutory mandate to do so, or to confirm or even describe the nature and




       43
            Id. at 6 (citing Rec. Doc. 15-1 at 14–15).
       44
            Id. (citing Rec. Doc. 15-1 at 14).
       45
            Id. (citing Rec. Doc. 15-1 at 14).
       46
            Id. at 7.
       47
            Id. at 8.
       48
            Id. (citing Hertz Corp. v. Friend, 559 U.S. 77 (2010)).
       49
            Id. at 9.
       50
            Id.



                                                           8
extent of her injuries or damages, all of which would have enabled Staging Techniques to establish

the jurisdictional amount sooner.”51 Staging Techniques asserts that the case did not become

removable until January 19, 2018, when it received Plaintiff’s most recent discovery responses

wherein she admitted that her medical expenses exceeded $18,000 and her lost wages claim

exceeded $62,000.52 Therefore, Staging Techniques argues that the February 6, 2018 removal was

timely.53

       Third, Staging Techniques asserts that it has definitively established that the Convention

Center was improperly joined as a defendant in this matter.54 Staging Techniques argues that the

sole cause of action the petition raises against the Convention Center is its vicarious liability as an

employer for the negligence of its employee.55 Because the person who allegedly dropped a metal

object on Plaintiff’s head has been identified as Larry Blodgett, an independent contractor retained

by Staging Techniques, it asserts that there is no possibility Plaintiff can prevail on the vicarious

liability claim against the Convention Center.56 Staging Techniques also asserts that in the motion

to remand, Plaintiff improperly attempts to expand the allegations against the Convention Center

by claiming it is sued for acts of negligence as the owner of the premises.57

       Staging Techniques notes that Plaintiff raises a general negligence claim against the



       51
            Id. at 11.
       52
            Id. at 11–12.
       53
            Id. at 13.
       54
            Id.
       55
            Id.
       56
            Id. at 14.
       57
            Id.



                                                  9
Convention Center, but Staging Techniques asserts that Plaintiff’s allegations are all related to acts

of the purported employee, not the Convention Center itself.58 Because the petition does not make

any allegations regarding the specific conduct of the Convention Center, Staging Techniques

asserts that the petition is clearly devoid of any facts sufficient to establish a negligence claim

against the Convention Center.59 Therefore, Staging Techniques argues that the Convention Center

was improperly joined because the Convention Center’s liability depends entirely upon whether

the individual who dropped the object was an employee of the Convention Center, and Staging

Techniques has established that he was not.60 For these reasons, Staging Techniques argues that

the motion to remand should be denied.61

C.     Plaintiff’s Arguments in Further Support of Motion to Remand

       In the reply brief, Plaintiff asserts that Staging Techniques’ admission that its principal

place of business is in New York was intentional as it confirms admissions previously made in this

litigation, specifically in the Answer wherein Staging Techniques admitted that its principal place

of business is in New York.62 Plaintiff argues that application of the total activities test yields a

determination that Staging Techniques is a citizen of New York.63 According to Plaintiff, decisions

are being made by corporate officers in New York on behalf of Staging Techniques.64 Furthermore,



       58
            Id. at 16.
       59
            Id. at 17.
       60
            Id. at 18.
       61
            Id. at 19.
       62
            Rec. Doc. 25 at 1–3.
       63
            Id. at 6.
       64
            Id.



                                                 10
Plaintiff contends that the affidavit of Robert Jones is unreliable, self-serving, and is not

corroborated by any other evidence.65 Plaintiff points to internet “research,” including a Google

Map search of the address in New York and the address in Georgia, which show the same business

sign attached to both buildings.66 For these reasons, Plaintiff argues that Staging Techniques’

principal place of business is in New York.67

       Next, Plaintiff argues that the removal is untimely.68 According to Plaintiff, Staging

Techniques is asserting that the matter became removable on January 19, 2018, when it allegedly

first received Plaintiff’s discovery responses.69 However, Plaintiff asserts that Staging Techniques

received her medical bills and wage benefits on November 22, 2017, when Intervenors sent

discovery responses to Staging Techniques.70 Accordingly, Plaintiff contends that removal of the

case on February 6, 2018, was untimely.71

       Finally, Plaintiff avers that there is a possibility of recovery against the Convention Center

as she makes specific allegations against the Convention Center for failing to keep a proper lookout

and failing to avoid situations that would cause the dropping of a metal object.72 Therefore,

Plaintiff argues that the Convention Center is not fraudulently joined.73


       65
            Id. at 7–8.
       66
            Id. at 9 (citing Rec. Docs. 25-8; 25-9).
       67
            Id.
       68
            Id.
       69
            Id.
       70
            Id. (citing Rec. Doc. 25-11).
       71
            Id. at 10.
       72
            Id.
       73
            Id. at 3.



                                                       11
D.     Plaintiff’s Supplemental Arguments in Support of Motion to Remand

       In the supplemental brief, Plaintiff asserts that review of the initial disclosures produced in

this litigation further evidences that Staging Techniques is a citizen of New York.74 Specifically,

Plaintiff contends that Staging Techniques’ corporate disclosure reports that its parent company is

domiciled in New York.75 Plaintiff avers that Staging Techniques is an alter-ego of its parent,

Staging Associates, LTD, as they have the same principal office, identical CEOs, similar business

functions and operations, and common employees.76 As such, Plaintiff argues that Staging

Techniques, shares the same citizenship as its parent company in New York.77

       Second, Plaintiff notes that the Incident Report created by Staging Techniques relative to

the subject accident at the Convention Center indicates that the incident was reported to an

individual at the New York office, Pete Bothner-By.78 Plaintiff asserts that the Incident Report

evidences that Staging Techniques’ work at the Convention Center was controlled and monitored

in New York by New York employees.79 Accordingly, Plaintiff argues that Staging Techniques

should be found to be a citizen of New York.80

E.     Staging Techniques’ Supplemental Arguments in Opposition to Motion to Remand

       In the supplemental brief, Staging Techniques again asserts that it inadvertently listed its



       74
            Rec. Doc. 39 at 1.
       75
            Id. at 1–2.
       76
            Id. at 3.
       77
            Id.
       78
            Id.
       79
            Id.
       80
            Id. at 4 (citing Rec. Doc. 33-2).



                                                 12
principal place of business as New York in the Answer and Notice of Removal.81 Staging

Techniques notes that it has moved to amend both pleadings, and produced the affidavit of Robert

Jones, attesting to facts establishing that he directs, controls, and coordinates Staging Techniques’

activities in Georgia.82 Therefore, Staging Techniques asserts that it has met its burden of

establishing the jurisdictional facts by a preponderance of the evidence.83 Staging Techniques

argues that Plaintiff has failed to produce any admissible evidence disputing these facts.84

       Next, Staging Techniques contends that the removal was timely.85 Staging Techniques

asserts that Plaintiff’s claim that the case became removable when Staging Techniques received

the discovery responses from Intervenors is disingenuous because it disregards the “voluntary-

involuntary” rule, whereby an action that is non-removable when commenced may become

removable only by the voluntary act of the plaintiff, which Staging Techniques argues prevented

it from removing the case based on Intervenors’ discovery responses. 86 Consequently, Staging

Techniques asserts that the case did not become removable until January 19, 2018, when it received

Plaintiff’s discovery responses.87

       Staging Techniques argues that the evidence establishes that its nerve center is in




       81
            Rec. Doc. 57 at 1.
       82
            Id. at 2.
       83
            Id.
       84
            Id.
       85
            Id. at 3.
       86
            Id. (citing Crockett v. RJ Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006)).
       87
            Id. at 4.



                                                         13
Georgia.88 Staging Techniques asserts that Plaintiff offered no admissible evidence contradicting

the jurisdictional facts established by Staging Techniques.89 Staging Techniques contends that the

website and Google Maps images submitted by Plaintiff are inadmissible hearsay, and even if these

documents were admissible, they do not show that Staging Techniques’ officers direct, control,

and coordinate its activities from New York.90 Staging Techniques asserts that Plaintiff’s

conclusions regarding the Incident Report are also baseless as Pete Bothner-By was the witness

who reported the accident, not the person the accident was reported to.91 Furthermore, Staging

Techniques notes that the Incident Report is silent as to whether Pete Bothner-By is an officer of

Staging Techniques and has authority to direct, control, and coordinate its activities and actually

did so from New York.92 Finally, Staging Techniques notes that Plaintiff offers no evidence to

support her assertion that Staging Techniques is an alter ego of the parent company.93

                                              III. Legal Standard

       A defendant may remove a state civil court action to federal court if the federal court has

original jurisdiction over the action.94 A federal court has subject matter jurisdiction over an action

“where the matter in controversy exceeds the sum or value of $75,000” and the action “is between




       88
            Id.
       89
            Id. at 6.
       90
            Id. at 7.
       91
            Id. at 8.
       92
            Id.
       93
            Id. at 9.
       94
            28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).



                                                        14
citizens of different states.”95 The removing party bears the burden of demonstrating that federal

jurisdiction exists.96 Subject matter jurisdiction is fixed at the time of removal, and it cannot be

eliminated by events that occur after removal.97

         In assessing whether removal was appropriate, the Court is guided by the principle,

grounded in notions of comity and the recognition, that federal courts are courts of limited

jurisdiction and that “removal statute[s] should be strictly construed in favor of remand.”98

Remand is appropriate if the Court lacks subject matter jurisdiction, and “doubts regarding whether

removal jurisdiction is proper should be resolved against federal jurisdiction.”99 Moreover, 28

U.S.C. § 1447(c) states: “If at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.”

         In this case, complete diversity of citizenship is lacking on the face of the state court

petition because Plaintiff and the Convention Center are citizens of Louisiana. Despite the

presence of a non-diverse defendant in this lawsuit, Staging Techniques argues that this Court has

diversity jurisdiction over this matter because Plaintiff has improperly joined the non-diverse

defendants in order to defeat diversity jurisdiction. Therefore, before reaching the other issues

raised in the motion to remand, the Court will address whether the Convention Center was

improperly joined.


         95
              28 U.S.C. § 1332(a)(1).
         96
              See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
         97
             Doddy v. Oxy USA, Inc., 101 F.3d 448, 456 (5th Cir. 1996) (“We have consistently held that if jurisdiction
exists at the time an action is commenced, such jurisdiction may not be divested by subsequent events.”).
         98
              Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
        99
           Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000) (citing Willy v. Coastal Corp., 855 F.2d
1160, 1164 (5th Cir. 1988)).



                                                          15
         “The fraudulent joinder doctrine ensures that the presence of an improperly joined, non-

diverse defendant does not defeat federal removal jurisdiction premised on diversity.”100 The party

asserting improper joinder “bears a heavy burden of proving that joinder of the in-state party was

improper.”101 The Fifth Circuit has long recognized two methods of fraudulent joinder: (1) actual

fraud in the pleading of jurisdictional facts, and (2) the inability of the plaintiffs to plead a cause

of action against the non-diverse defendants in state court.102 In this case, Staging Techniques

alleges that the Convention Center is improperly joined because Plaintiff cannot plead a cause of

action against the Convention Center.

         In Smallwood v. Illinois Central Railroad Co., the Fifth Circuit stated that “the test for

fraudulent joinder is whether the defendant has demonstrated that there is no possibility of

recovery by the plaintiff against an in-state defendant, which stated differently means that there is

no reasonable basis for the district court to predict that the plaintiff might be able to recover against

an in-state defendant.”103 District courts may assess whether a plaintiff has “a reasonable basis of

recovery under state law” in either of two ways.104 First, “[t]he court may conduct a Rule 12(b)(6)-

type analysis, looking initially at the allegations of the complaint to determine whether the

complaint states a claim under state law against the in-state defendant.”105 Second, in rare cases,


         100
               Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009) (internal citations omitted).
         101
               Smallwood v. Illinois Central Railroad Co., 385 F.3d 568, 574 (5th Cir. 2004).
         102
             Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006) (internal citations omitted). The
Fifth Circuit also refers to “fraudulent joinder” as “improper joinder.” See Melder v. Allstate Corp., 404 F.3d 328, 329
(5th Cir. 2005). However, the term “fraudulent joinder” is still used in many Fifth Circuit cases. See, e.g., Crockett,
436 F.3d 532. In this Order, the Court will use both terms.
         103
               Smallwood, 385 F.3d at 573.
         104
               Id.
         105
               Id.



                                                             16
if “a plaintiff has stated a claim, but has misstated or omitted discrete facts that would determine

the propriety of joinder . . . the district court may, in its discretion, pierce the pleadings and conduct

a summary inquiry.”106

        If a court decides to “pierce the pleadings” when assessing a claim of fraudulent joinder, it

may “consider summary judgment-type evidence in the record, but must also take into account all

unchallenged factual allegations, including those alleged in the complaint, in the light most

favorable to the plaintiff,” and resolve “[a]ny contested issues of fact and any ambiguities of state

law” in the plaintiff’s favor.107 However, a court does not assess “whether the plaintiff will actually

or even probably prevail on the merits of the claim,” but only determines whether there is “a

possibility that the plaintiff might do so.”108 In other words, where courts choose to pierce the

pleadings, the party asserting fraudulent joinder must provide evidence that “negate[s] the

possibility” that the non-diverse party may be held liable.109 The Fifth Circuit has stated that

district courts should look at summary judgment-type evidence at this stage of the proceedings

only in those cases, “hopefully few in number, in which a plaintiff has stated a claim, but has

misstated or omitted discrete facts that would determine the propriety of joinder.”110 Even in such

cases, the district court’s decision to pierce the pleadings and conduct a summary inquiry is within

its discretion.111



        106
              Id.
        107
              Travis v. Irby, 326 F.3d 644, 648–49 (5th Cir. 2003).
        108
              Guillory v. PPG Indus., Inc., 434 F.3d 303, 308–09 (5th Cir. 2005).
        109
              Travis, 326 F.3d at 650.
        110
              Smallwood, 385 F.3d at 573.
        111
              Id.



                                                          17
                                            IV. Analysis

       In the Notice of Removal, Staging Techniques asserts that the Convention Center was

improperly joined as a defendant in this matter because Plaintiff’s sole cause of action against the

Convention Center is its vicarious liability as an employer for the negligence of its employee.112

Although Plaintiff brings a negligence claim against the Convention Center, Staging Techniques

asserts that the negligence allegations are premised on the underlying fault of the individual who

caused the object to fall on Plaintiff’s head, who has been identified as Larry Blodgett, an

independent contractor for Staging Techniques.113 In the motion to remand, Plaintiff asserts that

the Convention Center could possibly be apportioned fault for failing to take precautionary

measures that would have prevented the incident from occurring even though the individual who

dropped the metal object was not employed by the Convention Center.114

       Article 2315 of the Louisiana Civil Code establishes a general cause of action for

negligence: “[e]very act whatever of man that causes damage to another obliges him by whose

fault it happened to repair it.”115 In determining whether to impose liability under Article 2315,

Louisiana courts employ a duty-risk analysis, whereby a plaintiff must establish the following five

elements: “(1) the defendant had a duty to conform his conduct to a specific standard (the duty

element); (2) the defendant’s conduct failed to conform to the appropriate standard (the breach

element); (3) the defendant’s substandard conduct was a cause in fact of the plaintiff's injuries (the




       112
             Rec. Doc. 1 at 9.
       113
             Id. at 9–11.
       114
             Rec. Doc. 3-1 at 18.
       115
             La. Civ. Code art. 2315.



                                                 18
cause-in-fact element); (4) the defendant’s substandard conduct was a legal cause of the plaintiff's

injuries (the scope of liability or scope of protection element); and (5) the actual damages (the

damages element).”116 “[C]ause-in-fact is found when defendant’s conduct was a substantial factor

in the injury; it need not be the sole cause.”117 “A negative answer to any of the inquiries of the

duty-risk analysis results in a determination of no liability.”118

         The principle of vicarious liability or respondeat superior is codified at Louisiana Civil

Code article 2320. Article 2320 provides that an employer is liable for the tortious acts of its

employees “in the exercise of the functions in which they are employed.”119 The Louisiana

Supreme Court has recognized that even if an employment relationship exists, “the employer will

not be liable for the substandard conduct of the employee unless the latter can be fairly said to be

within the course and scope of the employment with the former.”120

         In the petition, Plaintiff alleges that the Convention Center, “through its own employees

and/or through another contractor hired by [the Convention Center], is responsible for dropping

the coupling or metal object onto Plaintiff’s head.”121 Plaintiff alleges that the Convention Center

acted negligently and proximately caused the accident that resulted in Plaintiff’s injuries by: (1)

“failing to keep a proper lookout”; (2) “failing to possess the metal object at issue under control

so as to keep it from dropping and striking Plaintiff’s head”; (3) “failing to exercise reasonable


         116
               Audler v. CDC Innovis Inc., 519 F.3d 239, 249 (5th Cir. 2008) (internal citations omitted).
         117
            Manuel v. Shell Oil Co., 94-590 (La. App. 5 Cir. 10/18/95); 664 So. 2d 470, 475 (internal citations omitted)
(applying the substantial factor causation standard for benzene exposure).
         118
               Mathieu v. Imperial Toy Corp., 646 So.2d 318, 321 (La. 1994).
         119
               La. Civ. Code art. 2320.
         120
               Brasseaux v. Town of Mamou, 99-1584 (La. 1/19/00); 752 So. 2d 815, 820 (internal citations omitted).
         121
               Rec. Doc. 1-1 at 2.



                                                            19
precaution so as to refrain from dropping a metal object from the top of a scaffolding”; (4) “failing

to avoid situations that would cause the dropping of a metal object from the top of scaffolding onto

the heads of those at the base of the scaffolding”; and (5) “such other acts and omissions as will

be shown at trial, all of which were in contravention of the exercise of due care.”122

       Staging Techniques, the removing defendant, bears the heavy burden of proving that

joinder of the Convention Center was improper.123 Staging Techniques argues that there is no

possibility Plaintiff could recover against the Convention Center because Staging Techniques has

admitted that the individual who dropped the metal object was working for Staging Techniques,

and the individual had no contractual relationship with the Convention Center. However,

Plaintiff’s claim against the Convention Center is not based solely on a theory that an employee

of the Convention Center dropped the metal object on Plaintiff’s head. Plaintiff also alleges that

the Convention Center, through its employees, was negligent by failing to keep a proper lookout

and failing to avoid situations that would cause the dropping of a metal object. Staging Techniques

presents evidence showing that the Convention Center did not employ the individual who dropped

the metal object on Plaintiff’s head and did not have a contractual relationship with that individual.

However, it does not present any evidence negating the possibility that a Convention Center

employee could also be held liable for failing to keep a proper lookout or failing to avoid situations

that would cause the dropping of the metal object.

       As noted by Plaintiff, discovery was in the early stages when this matter was removed, and

the Convention Center’s obligations, duties, and responsibilities relative to the work being



       122
             Id. at 3, 9.
       123
             Smallwood, 385 F.3d at 574.



                                                 20
performed by anyone on the premises have yet to be determined. On a motion to remand based on

improper joinder, the Court cannot assess “whether the plaintiff will actually or even probably

prevail on the merits of the claim,” but only determines whether there is “a possibility that the

plaintiff might do so.”124 Furthermore, all “doubts regarding whether removal jurisdiction is proper

should be resolved against federal jurisdiction.”125 Considering that it is not clear that Plaintiff will

be unable to prevail on the claims against the Convention Center, the non-diverse defendant, the

Court finds that this matter must be remanded to state court.126 Because the Court finds remand

appropriate on this basis, it need not reach the other issues raised in the motion to remand.

        Finally, Plaintiff asserts that attorneys’ fees should be assessed against Staging Techniques.

When a district court remands a case, the court has the discretion to award attorneys' fees incurred

as a result of removal to the non-removing party, but the court should decline to do so if the

removing party had an “objectively reasonable basis for removal.”127 Here, although Staging

Techniques has not prevailed on this motion, its arguments are not completely meritless.

Therefore, Staging Techniques had an “objectively reasonable basis” for seeking removal.

Accordingly, the Court denies Plaintiff’s request for attorneys’ fees.

                                                  V. Conclusion

        Considering that it is not clear that Plaintiff will be unable to prevail on her claims against

the Convention Center, the Court lacks subject matter jurisdiction over this case and must remand




        124
              Guillory, 434 F.3d at 308–09.
        125
              Acuna, 200 F.3d at 339.
        126
              In re 1994 Exxon Fire Chem. Fire, 558 F.3d at 392–94.
        127
              Omega Hosp., L.L.C. v. La. Health Serv. & Indem. Co., 592 F. App’x 268, 270 (5th Cir. 2014).



                                                         21
it to the state court from which it was removed. However, the Court finds that Staging Techniques

asserted an objectively reasonable basis for removal; therefore, Plaintiff’s request for attorneys’

fees is denied. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s “Motion to Remand and Motion for

Attorney’s Fees and Costs Pursuant to 28 U.S.C.A. § 1447(c)”128 is GRANTED IN PART to the

extent it seeks remand and this matter is remanded to the Civil District Court for the Parish of

Orleans, State of Louisiana.

       IT IS FURTHER ORDERED that the Motion to Remand and Motion for Attorney’s Fees

and Costs Pursuant to 28 U.S.C.A. § 1447(c)”129 is DENIED IN PART to the extent Plaintiff’s

Request for Attorneys’ Fees is DENIED.

                                                 26th day of October, 2018.
                   NEW ORLEANS, LOUISIANA, this ______


                                                     ________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       128
             Rec. Doc. 3.
       129
             Id.



                                                22
